Citation Nr: 0714216	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
residuals of a ventral herniorrhaphy.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1952 to April 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2003, by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2004 and February 2005, the veteran waived his right 
to a hearing.   

In a rating decision, dated in April 2005, the RO denied the 
veteran's application to reopen the claim of service 
connection for asbestosis and denied a total rating for 
compensation based on individual unemployability.  As the 
veteran has not appealed the RO's adverse determinations, the 
claims are not in appellate status and the Board lacks 
jurisdiction to review these claims. 

In March 2003, the veteran filed a notice of disagreement 
with the rating decision, dated in March 2003, denying 
service connection for a scar as a residual of colon cancer 
surgery.  As the RO has not yet issued a statement of the 
case, addressing the claim, the claim must be remanded.  

The claim for increase for residuals of a ventral 
herniorrhaphy is also REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

Under Manlincon v. West, 12 Vet. App. 238 (1999), as the RO 
has not issued a statement of the case, addressing the claim 
of service connection for a scar as a residual of colon 
cancer surgery, further procedural development is required.   



The record shows that the veteran suffered an incisional 
hernia after surgery for colon cancer, a service-connected 
disability.  The hernia defect is about the size of a large 
cantaloupe or a small watermelon and the fascia weakness 
covers an area about 10 inches in diameter.  There is also 
evidence of weakness of the abdominal musculature.  On VA 
examination in November 2003, the examiner did not comment on 
whether the hernia was inoperable, the criteria for the next 
higher rating. 

Accordingly, the case is remanded for the following action. 

1. Furnish the veteran a statement of the 
case on the issue of service connection 
for a scar as a residual of surgery for 
colon cancer. 

2. Schedule the veteran for a VA 
examination by a surgeon to determine 
whether the ventral herniorrhaphy is 
inoperable. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006). 



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


